RESOLUCIÓN
El pasado 12 de marzo de 1999, mediante opinión per curiam, suspendimos al Ledo. Alfonso Ramos Torres del ejercicio de la profesión de abogado por no haber satisfecho la cuota anual del Colegio de Abogados y haber hecho caso omiso a nuestras notificaciones remitidas por correo certi-ficado a su dirección en el expediente.
El 23 de marzo de 1999, Ramos Torres nos solicitó su reinstalación, exponiendo que la falta de pago de la cuota se debió a una inadvertencia ya que dejó la práctica pri-vada de la abogacía y se ha dedicado al servicio público. También adujo que nunca fue notificado de las resoluciones dictadas por el Tribunal debido a que no cumplió con su deber de notificar el cambio que hubo en su dirección del expediente.
A la luz de lo antes expuesto, no procede reconsiderar la suspensión original decretada, que fue efectiva el día de la notificación. En su lugar, limitamos la suspensión al pe-ríodo de tiempo transcurrido y reinstalamos hoy a la abo-gacía al licenciado Ramos Torres. Se le apercibe al licen-ciado Ramos Torres del estricto cumplimiento en el futuro de sus responsabilidades como abogado.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria Tribunal Supremo